Citation Nr: 1604961	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary embolism as secondary to service-connected deep vein thrombosis (DVT).


REPRESENTATION

Appellant represented by:	Valerie Norwood, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to June 1975.  The Veteran died in July 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

By way of background, an August 2013 Board decision dismissed the Veteran's claim for service connection for a pulmonary embolism due to her death in July 2013.  In October 2013, the RO approved the substitution of the appellant under 38 U.S.C.A. § 5121A in the claim.

In January 2014, the Board remanded the claim for further development.  In October 2015, the Board requested an outside medical opinion (OMO), which was provided in November 2015.  This matter is now returned to the Board for further appellate review.

With regard to the claim for special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound, the Board notes that the Veteran's claim was denied by the April 2010 rating decision, and no notice of disagreement as to the SMC claim was ever filed within one year.  Rather, the April 2011 notice of disagreement, and the subsequent March 2012 substantive appeal, only mentioned the claim for service connection for a pulmonary embolism.  Therefore, the April 2010 denial of the SMC claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).  Subsequently, however, in March 2012, the Veteran filed a new claim for SMC based on the need for aid and attendance or by reason of being housebound.  Subsequent correspondence was submitted in in October 2012 regarding that claim.  See also August 2015.  The Veteran died in July 2013 while the SMC claim was pending.  The Board adds that in October 2013, the RO accepted the substitution by the appellant for "any accrued benefits" that may become due.

Therefore, the issue of entitlement of the Veteran to SMC based on the need for aid and attendance or by reason of being housebound (by way of the appellant as a substituted party under 38 U.S.C.A. § 5121A) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's pulmonary embolism was not incurred in nor aggravated by service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary embolism have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim of entitlement to service connection for the Veteran's pulmonary embolism (by way of substitution), VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that VCAA letters dated January 2010, September 2013, and October 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letters described what information or evidence was needed to support the service connection claim, what types of evidence the appellant was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private medical records, and VA medical records are all in the file.  The appellant has not identified any outstanding records relevant to his claim.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The Board notes that the Veteran was afforded an April 2010 VA examination, but the examiner did not provide any etiological opinion.  Subsequently, a September 2014 VA medical opinion was obtained.  The September 2014 VA examiner reviewed the file and provided an adequate rationale for her conclusions, except that the Board acknowledges that she noted in her report that the Veteran had no post-service history of DVT despite a 1977 diagnosis (post-service).  In October 2015, the Board sought an outside medical opinion (OMO) from a vascular surgeon, and a November 2015 medical opinion was subsequently obtained from the Chief of Vascular Surgery at the University of Nebraska Medical Center (also an associate professor).  The November 2015 OMO reflects the vascular surgeon reviewed the claims file, answered all of the questions posed by the Board, and provided a detailed and thorough rationale for his conclusions.  Therefore, the Board finds the September 2014 and November 2015 medical opinions, or even the November 2015 OMO by itself, adequate upon which to base a decision in this case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2015).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from March 1975 to June 1975.  She died in July 2013.  The appellant is the Veteran's surviving spouse, and the appellant proceeds in this matter by way of substitution as a party under 38 U.S.C.A. § 5121A.

It is first noted that a pulmonary embolism was not shown in service and there is no indication, nor does the appellant argue that it was directly related to the Veteran's period of service.  The appellant claims that the Veteran's pulmonary embolism was caused by her service-connected DVT.

By way of background, May 1975 service treatment records show treatment for left knee and ankle complaints.  A June 1975 service treatment record reflects phlebitis was diagnosed after a left short leg cast was removed.  

Post-service, an October 1976 VA hospital report reflects that a left knee meniscectomy was performed.  A February 1977 rating decision awarded service connection for her left knee meniscectomy.

A May 1977 VA examination reflects diagnosed left knee meniscectomy complicated by DVT (and noted the Veteran has been placed on Coumadin for several months post-surgery).  A March 1978 rating decision awarded service connection for DVT relating to her left knee.

More recently, private treatment records from the Integris Cancer Institute/Baptist Medical Center reflect that in February 2009, the Veteran was diagnosed with small cell lung cancer.  A June 2009 chest CT scan revealed a pulmonary embolus.  A June 2009 vascular ultrasound of the legs, however, revealed no DVT.  Nevertheless, the Board acknowledges that the Veteran was placed on anti-coagulant therapy from August 2009 until at least April 2012.

The Veteran, and later the appellant, submitted several medical opinions in support of the service connection claim.  

A December 2009 letter from Dr. M.B., the Veteran's treating respiratory physician, reflects he opined that 70 percent of patients with a pulmonary embolism will have blood clots come from the legs.  At the same time, however, he acknowledges that no clot was shown on the ultrasound of the Veteran's legs.

In a December 2009 letter, Dr. J.M., the Veteran's treating oncologist, noted that the Veteran had small cell lung cancer in her right lung and was diagnosed with a left pulmonary embolism.  He opined that it was more likely than not that the Veteran's emboli migrated from her leg to the lung and brought on the pulmonary emboli, noting that the Veteran had a history of DVT in 1975, 1976, and 1977.

In a February 2011 letter, Dr. J.M. opined "I feel very strongly" that the Veteran's pulmonary embolism was the result of a DVT in her lower extremities.   He reasoned that at least 70 percent of pulmonary emboli originate in the lower extremities.  He also opined that her history of a prior DVT placed her at an increased risk of subsequent development of both DVT and a pulmonary embolism.  Regarding the lack of any DVT shown on ultrasound in 2009, Dr. J.M. opined that "the reason we did not see any DVT on the ultrasound was that it embolized to her lungs, causing the resultant pulmonary embolus."  The Board acknowledges that he included with his opinion letter a copy of a medical article that noted that pulmonary embolisms occur in one-third of DVT patients.

An April 2011 opinion letter from Dr. J.H., a radiologist, reflects he opined that pulmonary embolisms "almost always arise from the leg veins," and that although the 2009 ultrasound was negative, "we know that she had a significant clot formation that went to her lungs."  Dr. J.H. did reason "while the Doppler study may have been negative, it does not absolutely exclude the possibility of a clot."  He added that the Veteran had chronic phlebitis and secondary DVT and that she remained on anti-coagulant therapy.

The Veteran also submitted a September 2012 letter from Ms. A.C., a certified legal nurse consultant and registered nurse, who opined that the Veteran had several risk factors for venous thromboembolism - a history of multiple DVTs, and as a result of the DVTs, a history of poor lower extremity circulation, along with a history of malignancy that was treated with chemotherapy and radiation therapy.  However, she ultimately opined that she was unable to opine which risk factor was the primary cause of the Veteran's pulmonary embolism.

The Board also acknowledges October 2009 letters from Drs. J.M. and M.B. noting the Veteran's history, but without any etiological opinion.

The Board notes that it has carefully reviewed all of the Veteran's treatment records in the claims file, but they do not include any etiological opinions.

The Veteran was afforded an April 2010 VA examination, but the VA examiner did not provide any etiological opinion.

A September 2014 VA medical opinion reflects the VA examiner opined that there was no evidence that the Veteran's pulmonary embolism was caused or aggravated by her service-connected DVT.  The September 2014 examiner reasoned in pertinent part that although a pulmonary embolism there is a common complication of DVT occurring in more than 50 percent of cases with phlebographically confirmed DVT, there was no DVT shown on the June 2009 ultrasound of the Veteran's lower extremities, and therefore the Veteran's lung cancer was more likely the greater risk factor.  

The Board does acknowledge that the VA examiner mistakenly noted the Veteran had no post-service history of DVT, despite the fact that her DVT was diagnosed in 1977, two years post-service (with only phlebitis having been diagnosed in service).

Most recently, a November 2015 medical opinion (OMO) was provided to the Board by Dr. G.M.L., the chief of vascular surgery at the university of Nebraska Medical Center, after a review of the claims file.  Dr. G.M.L. opined that there is no evidence that the Veteran's pulmonary embolism is secondary to her service-connected DVT.  Dr. G.M.L. reasoned in part that the 2009 ultrasound did not demonstrate any DVT or thrombophlebitis.  Dr. G.M.L. further reasoned, citing an article attached to his report, a Systematic Review of Pulmonary Embolism in Patients with Lung Cancer, by Rafael D. Malgor, et al., (Ann Thorac Surgery 2012;94:311-6), that in lung cancer patients, the manifestation of pulmonary embolisms due to DVTs was infrequent, noting that a review of the Society of Thoracic Surgeons General Thoracic Database demonstrated an incidence of only 0.43 percent.  By contrast, Dr. G.M.L. explained that the incidence of pulmonary embolisms in lung cancer patients (overall) was found to be 3.6 percent.  Dr. G.M.L. opined that the Veteran's lung cancer was therefore her greatest risk factor.

Regarding Dr. J.M.'s opinion that the DVT or clot had already broke off and embolized to the Veteran's lung, Dr. G.M.L. opined that when a clot forms in the deep veins, the thrombosis is seen within the vein itself, the walls of the vein demonstrate inflammation and edema, and the tissues surrounding the vein become inflamed and, therefore, even if a clot were to completely break off, it would still be expected to see the signs of acute inflammation from the clot.  The Board adds that Dr. G.M.L. pointed out that there was never any objective study such as a venogram or compressive ultrasonography to confirm any DVT, ever, and that even if the Veteran had a DVT back in 1977, she received the standard of care which would include three months of anti-coagulative treatment.  Regarding Dr. J.M.'s opinion that 70 percent of pulmonary embolisms originate in the lower extremities, Dr. G.M.L. indicated that this figure was not accurate and referenced the general population, and was not specific to lung cancer patients, who, as noted above, had been shown specifically to have only a 0.43 percent incidence of pulmonary embolism due to DVT.  

Having carefully considered all of the evidence of record, the Board finds that the November 2015 medical opinion of Dr. G.M.L. is the most probative evidence of record with regard to whether the Veteran's pulmonary embolism was secondary to her service-connected DVT diagnosed back in 1977.  Indeed, as pointed out by Dr. G.M.L., the 2009 ultrasound of the Veteran's lower extremities revealed no DVT, and, therefore, her diagnosed lung cancer was her greatest risk factor.  The Board emphasizes that the opinions submitted by the Veteran and the appellant from Dr. J.M., Dr. J.H., and Ms. A.C. are all based on the presumption or notion that the Veteran had a DVT (after 1977), which in turn caused her pulmonary embolism, despite the fact that the June 2009 ultrasound report clearly shows that no DVT was found.  Therefore, in light of the opinion of Dr. G.M.L., the Board finds that the preponderance of the evidence is against finding that a DVT caused or aggravated the Veteran's pulmonary embolism.

While the Board acknowledges the opinions of Dr. J.M. and has taken them into serious consideration, again, these are premised on the presumption that the Veteran had a DVT despite the negative ultrasound in 2009.  While the Board acknowledges Dr. J.M. reasoned that it was not found because the clot traveled to the Veteran's lung, the Board finds more persuasive the more detailed discussion of Dr. G.M.L. on that matter, who is the chief of vascular surgery at the University of Nebraska Medical Center, and an associate professor, who explained in detail that regardless of whether a clot completely broke off, there still would have been characteristic findings such as inflammation and edema in the vein.  Likewise, while Dr. J.M. opined the Veteran was at an increased risk for developing a DVT due to her history, again, no actual DVT was found in 2009.  Also, while the Board has considered the fact that Dr. J.M. noted in his December 2009 letter that the Veteran was diagnosed with lung cancer of the right lung, and then a pulmonary embolism of the left lung, Dr. J.M. did not opine in his letter that this was of any significance, and this still does not obviate the fact that no DVT, or acute DVT in particular, was every found on ultrasound in 2009.

With regard to the April 2011 opinion of Dr. J.H., a radiologist, the Board finds his opinion that the negative 2009 Doppler study "does not absolutely exclude the possibility of a clot" to be speculative by its terms, or regardless not explaining any measurable possibility that there was a DVT.  Regarding Dr. J.H.'s opinion that "we know that she had a significant clot formation that went to her lungs," Dr. J.H. did not provide any rationale as to how he knew (or who "we" referenced), except to note they "almost always" arise from the legs, which the Board finds is simply not very technical or persuasive as compared to the detailed discussion provided by Dr. G.M.L., which the Board adds addressed the Veteran's particular situation involving diagnosed lung cancer and cited to medical literature.  Regarding his opinion that the Veteran had chronic phlebitis with secondary DVT, the Board notes that, as pointed out by Dr. G.M.L., the 2009 ultrasound failed to show any acute DVT or thrombophlebitis, and Dr. G.M.L. explained that it is an "acute" DVT that would be expected to cause a pulmonary embolism.  

While the Board acknowledges the September 2012 opinion by Ms. A.C., a certified legal nurse consultant and registered nurse, she noted that she was ultimately unable to provide an opinion as to which risk factor - the Veteran's history of DVT, poor extremity circulation, or malignancy with chemotherapy and radiation treatment, was the primary cause of the Veteran's pulmonary embolism.

The Board acknowledges the appellant's lay assertion that the Veteran's pulmonary embolism was caused by her service-connected DVT.  However, the Board finds the detailed medical opinion by Dr. G.M.L., a vascular surgeon, to be by far more probative, and he is shown to be competent to provide a medical opinion involving vascular medical conditions, and he provided a very detailed rationale for his conclusions that, for the reasons explained above, the Board finds to be the most probative opinion of record.  While the Board acknowledges the arguments put forth by the appellant's representative, including that the September 2014 VA examiner, Dr. J.B., and Dr. G.M.L. opined that 33 to 70 percent of pulmonary embolisms originate from DVTs in the lower extremities, again, the Board emphasizes that this is not a case involving a shown DVT at any time since 1977, and Dr. G.M.L. explained that the Veteran was given the standard of care for three months of treatment at that time.  Therefore, without a DVT, these percentages do not have any application.

Therefore, in summary, the Board concludes that the preponderance of the most probative evidence of record is against a finding that the Veteran's pulmonary embolism was secondary to her service-connected DVT, and therefore, service connection is not warranted; the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for pulmonary embolism as secondary to service-connected DVT is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


